DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  
“lung” should read “lug.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf US 2016/0058375 in view of Reddy US 2016/0262028 in further view of Martin US 2018/0059714.
Regarding claim 7, Rothkopf discloses a watch comprising: a housing (601) defining a channel (623); a processor (102) a lug of the band is inserted into the channel of the housing [0135]-[0138].
Rothkopf does not disclose a watch comprising a detector positioned at the channel; the detector comprises: a light source for emitting light onto the identification element; and a photodetector for capturing light reflected by the identification element; and the system and watch, and a processor operably connected to the detector and configured to: detect, with the detector, an identification element of a band when a lug of the band is inserted into the channel of the housing; and determine whether to execute an action based on the identification element, and wherein the identification element is a marking on a surface of the lug, and the marking reflects light that is outside the visible spectrum. 
However, Reddy discloses a watch with a detector positioned at a location consistent with the channel (i.e. 62A, 62B data transfer receiver on the body 64 [0041]), and a processor (18) operably connected to the detector and configured to: detect, with the detector, an identification element (66) of a band when a lug of the band is inserted into the channel of the housing; and determine whether to execute an action based on the identification element [0039]-[0042].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rothkopf as suggested by Reddy because doing so allows the watch body to recognize the material of different watch bands that are connected to it and modify operational parameters of the system.
Further, Martin discloses a detector for a watch comprising a light source for emitting light onto the identification element; and a photodetector for capturing light reflected by the identification element (110) [0029] and disclose the system, wherein the identification element is a marking on a surface of the lug, and the marking reflects light that is outside the visible spectrum, see Martin [0029].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rothkopf and Reddy as suggested by Martin because substituting one known means of wireless communication for another provides the predictable result that the detector will be able to process the information from the identification element.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf US 2016/0058375 in view of Reddy US 2016/0262028 in further view of Martin US 2018/0059714 in further view of Bricken US 2017/0303646.
Regarding claim 11, Rothkopf, Reddy, and Martin discloses the watch, wherein the electronic device further comprises a display (element 30), the identification element corresponds to a color of the band, see Reddy [0004].[0039]-[0041].
Rothkopf, Reddy, and Martin does not disclose the action is changing a feature on the display to include the color.
However, Bricken discloses a wearable device which comprises a display, the characteristic of the band is a color of the band, and the action is charging a feature on the display of include the color to match the material color of an article worn by the user [0059],[0060],[0150].
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have the display of Rothkopf, Reddy, and Martin change colors as described as suggested by Bricken because doing so allows the user to customize the display of the device to any band material that the user is currently wearing.

Claims 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy US 2016/0262028 in view of Kallman US 10,448,711.
Regarding claim 13, Reddy discloses a method comprising: activating a detector of a watch (62A, 62B) in response to a band coming in contact with a housing of a watch (elements 66 and 64); detecting, with the detector, an identification element of the band while the band is in contact with the watch (66) ; and determining whether to execute an action based on the identification element, [0020]-[0025],[0040],[0041][0056].  .  
Reddy does not disclose sensing an insertion of a lug into a channel of a housing of a watch; the contact of the band is insertion of a lug of a band into a channel of a housing of the watch.
However, Kallman discloses a watch comprising: a housing (120) defining a channel (128); a lug of the band is inserted into the channel of the housing; sensing an insertion of a lug into a channel of a housing of a watch, see col. 7 line 51-col. 8 line 42. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reddy as suggested by Kallman because doing so allows to securely fasten the watch band to the housing.
Regarding claim 17, Reddy and Rothkopf as described in the paragraphs above further disclose the method, wherein determining the action based on the identification element comprises: transmitting, from the watch, the identification element to an external device; and receiving, at the watch, the action from the external device, see Reddy [0044]-[0047] (i.e. testing material compatibility with signal strength interoperability tests to ensure other transactions may be able to optimally be performed)
	Regarding claim 18, Reddy and Rothkopf as described in the paragraphs above further disclose the method, further comprising: transmitting, from the watch, the identification element to an external device; and receiving, at the watch, an authorization from the external device, wherein executing the action is after receiving the authorization, Reddy [0044]-[0047] (i.e. testing material compatibility with signal strength interoperability tests to ensure other transactions may be able to optimally be performed)
Regarding claim 19, Reddy and Rothkopf as described in the paragraphs above further disclose the method, wherein executing the action comprises changing a setting of the watch, Reddy [0020]-[0025],[0056].  
Regarding claim 20, Reddy and Rothkopf as described in the paragraphs above further disclose the method, wherein executing the action comprises launching an application from a memory of the watch, Reddy [0042]-[0053]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy US 2016/0262028 in view of Kallman US 10,448,711 in further view of Armstrong US 2016/0026215
Regarding claim 14, Reddy and Kallman describe the method as described in the paragraphs above including detecting the identification element comprises detecting the identification element as the lug is inserted into the channel, see Kallman col. 7 line 51-col. 8 line 42.
Reddy and Kallman do not disclose the method wherein detecting the identification element comprises detecting each of multiple magnets of the identification element as the lug is inserted into the channel.
However, Armstrong discloses it is known in the art instead of purely electrical contacts to use a plurality of magnets with magnets on the detector side wherein the device detects each of multiple magnets as the portion is inserted into the band, see elements 245, 265, 140, 160, [0031]-[0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reddy and Kallman to include magnets on the lug as part of the identification element as suggested by Armstrong because doing so allows the device to further be secured through a magnetic coupling instead of a merely physical connection.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy US 2016/0262028 in view of Kallman US 10,448,711 in further view of Martin
Regarding claim 15, Reddy and Kallman describe the method as described in the paragraphs above
Reddy and Kallman do not disclose the method wherein detecting the identification element comprises: emitting light from the watch, wherein the identification element reflects the light; and capturing, with the watch, the light reflected from the identification element
However, Martin discloses a method, wherein detecting the identification element comprises: emitting light from the watch, wherein the identification element reflects the light; and capturing, with the watch, the light reflected from the identification element,  (110) [0029]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reddy and Kallman as suggested by Martin because substituting one known means of wireless communication for another provides the predictable result that the detector will be able to process the information from the identification element.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy US 2016/0262028 in view of Kallman US 10,448,711  in further view of Bricken
Regarding claim 16, Reddy and Kallman discloses the method, wherein the identification element corresponds to a color of the band, see Reddy [0004].[0039]-[0041],
Reddy and Kallman does not disclose the action is changing a feature on the display to include the color.
However, Bricken discloses a wearable device which comprises a display, the characteristic of the band is a color of the band, and the action is charging a feature on the display of include the color to match the material color of an article worn by the user [0059],[0060],[0150].
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have the display of Reddy and Kallman change colors as described as suggested by Bricken because doing so allows the user to customize the display of the device to any band material that the user is currently wearing.
Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach nor reasonably suggest a system comprising: an identification element positioned on the lug to be aligned with the detector of the watch as the lug is inserted into the channel of the housing, wherein the identification element comprises magnets arranged across the lug, each of the magnets have a corresponding north-south orientation, the detector is a magnetic field sensor configured to detect each of the magnets as the lug of the band is inserted into the channel, and the identification element corresponds to a characteristic of the band and is distinct from a different identification element of a different band in combination with the remaining limitations of the claims.
The closest prior art is Reddy, Kallman, and Armstrong. While the prior art in general discloses an identification element positioned on the lug (Reddy 66; Kallman 112; Armstrong 140, 160), the identification element comprises magnets arranged across the lug (Reddy 66; Armstrong 245;265) and a detector (Reddy 62A;62B; Kallman 122; Armstrong 140;160) where the detector detects the magnets as the magnets are inserted into the channel with the corresponding magnetic electric contacts of the detector in the lug and the identification element corresponds to a characteristic of the band and is distinct from a different identification element of a different band [0020]-[0025],[0040],[0041][0056], the prior art does not teach or reasonably suggest the identification element comprises magnets arranged across the lug, each of the magnets have a corresponding north-south orientation, and the detector is a magnetic field sensor configured to detect each of the magnets as the lug of the band is inserted into the channel. The description of this feature is further disclosed in [0051] of applicant’s specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844